United States Court of Appeals
                     For the First Circuit


No. 10-1140

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        JAMES F. FARRELL,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on February 17, 2012 is
amended as follows:

     At page 7, line 14, insert '"burglary in"' before 'clause'

     At page 14, line 14, replace 'felony' with 'crime'